Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11,14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazier(WO 03/059084) in view of Brabbs(US 4596714).

Regarding claim 1,6,7, Glazier teaches a multilayer edible product comprising:
A center(inner layer)(paragraph 10);
A barrier layer directly encompassing at least a portion of the center, the barrier layer comprising(paragraph 10):
	A hydrophilic powder(paragraph 14, powder acts as a sponge to absorb moisture)
	A source of fat(paragraph 14)
An outer layer directly encompassing the barrier layer and indirectly encompassing the center(paragraph 10)
Glazier teaches that the barrier layer can be any material that can inhibit migration of oil and fat(paragraph 14) but does not specifically teach that the barrier layer is doughy and extruded. However, Brabbs teaches a peanut-butter filled snack that comprises a high fat content filling surrounded by a dough layer comprising flour(hydrophilic powder), water and fluid shortening(source of fat). Brabbs teaches that the dough layer prevents migration of the oil during baking and storage(abstract). Brabbs teaches that the dough layer and filling can be formed by co-extrusion(col 7, line 19-21). It would have been obvious to use the extruded dough layer of Brabbs comprising hydrophilic powder(flour), a source of fat(shortening) and water as the barrier layer in Glazier since the dough layer of Brabbs prevents migration of oil from high fat centers. The dough layer in Brabbs would be different than the higher fat confectionary components of the inner and outer layers in Glazier. 
Glazier teaches that the inner layer(center) and outer layers can have different amounts of fat(paragraph 23). Glazier teaches that the inner layer(center) can comprise different materials than the outer layer, which would have different water activities(paragraph 24). 
Regarding claim 2, Glazier teaches that the inner layer(center) can lower comprise materials such as biscuits and cookies while the outer layer can comprise high moisture materials such as natural yogurt, compound coatings, and chocolate coatings(paragraph 24). Low moisture components such as cookies and biscuits have a lower water activity than higher moisture components such as yogurt coatings.
Glazier teaches that the center(inner layer) has a fat content that is greater than the fat content of the outer layer(paragraph 23). 
Regarding claim 3, Glazier teaches that the barrier layer has a thickness of less than 1000 microns(1mm) thick(paragraph 29).
Regarding claim 4, Glazier teaches that the barrier layer has a thickness of less than 500 microns(0.5mm) thick(paragraph 29).
	Regarding claim 5, Glazier teaches that the barrier layer has a thickness of at least 0.1 microns thick(paragraph 29), which overlaps the claimed range of greater than 1.00mm and renders it obvious. 
Regarding claim 8, Brabbs teaches that the barrier dough layer is a liquid fat shortening which are liquid or fluid above 15C(col 4, line 15-45). The instant claims do not dictate the temperature at which the fat component is solid. Therefore, at temperatures below 15C the fat components would have at least some level of solids.
Regarding claim 9, Brabbs teaches that the fat source can be from coconut oil or palm oil(col 4, line 15-45). 
Regarding claims 10 and 11, Brabbs teaches that the dough barrier layer comprises additional components such as sweeteners(col 6, line 25-30). 
Regarding claims 14, Brabbs teaches that the dough barrier layer comprises 56% flour(100/179.03), 15% fat(Crisco oil), and 17% water (col 7, Step 1). Brabbs teaches additional ingredients including sweeteners(corn syrup and sucrose) and flavors such as salt and cheese solids(col 7, step 1) but does not teach an amount of greater than or equal to 25.0wt%. However, Brabbs teaches that the amount of sweetener can be adjusted based on the type of dough(cookie versus cracker) and the sweetness desired(col 6, line 25-33). Therefore, it would have been obvious to adjust the amount of sweetener and other flavoring agents to an amount of equal to 25.0wt% depending on the sweetness level desired in the dough layer. 
Regarding claim 15, Brabbs teaches that the barrier dough layer is a liquid fat shortening which are liquid or fluid above 15C(col 4, line 15-45). The instant claims do not dictate the temperature at which the fat component is solid. Therefore, at temperatures below 15C the fat components would have at least some level of solids.
Brabbs teaches that the fat source can be from coconut oil or palm oil(col 4, line 15-45). 
Brabbs teaches that the barrier dough layer comprises flour(col 4, line 1-12). 
Regarding claims 16, Brabbs teaches that the dough barrier layer comprises 56% flour(100/179.03), 15% fat(Crisco oil), and 17% water (col 7, Step 1). Brabbs teaches additional ingredients including sweeteners(corn syrup and sucrose) and flavors such as salt and cheese solids but does not teach an amount of greater than or equal to 25.0wt% to less than or equal to 40.0wt%. However, Brabbs teaches that the amount of sweetener can be adjusted based on the type of dough(cookie versus cracker) and the sweetness desired. Therefore, it would have been obvious to adjust the amount of sweetener and other flavoring agents to an amount of equal to 25.0wt% depending on the sweetness level desired in the dough layer. 
	Brabb teaches that the amount of water in the dough range from about 20 to about 35% by FWB(flour weight basis)(col 5, line 41-55). If one uses 20% water by FWB in the example in Brabbs, it would equate to an overall water content of 12%(20 parts water/167.78 total parts)
Regarding claim 17, Brabbs teaches that the barrier dough layer is a liquid fat shortening which are liquid or fluid above 15C(col 4, line 15-45). The instant claims do not dictate the temperature at which the fat component is solid. Therefore, at temperatures below 15C the fat components would have at least some level of solids.
Brabbs teaches that the fat source can be from coconut oil or palm oil(col 4, line 15-45). 
Brabbs teaches that the barrier dough layer comprises flour(col 4, line 1-12). 


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazier(WO 03/059084) in view of Brabbs(US 4596714) further in view of Phillips(Hydration-Bread Dough). 
Regarding claims 12, Brabbs teaches that the dough barrier layer comprises 56% flour(100/179.03), 15% fat(Crisco oil), and 17% water(col 7, Step 1). Brabbs does not specifically teach that the dough barrier layer comprises greater than or equal to 45.0wt% water.  However, Phillips teaches that the hydration level of dough is important to predict the texture of the crumb, with more water in the dough yielding a more open bread crumb. Phillips teaches that the amount of water in the dough can vary depending on the type of food product. Phillips describes a wet, sticky dough used for open breads with an airy crumb that has a water content of 65 to 80 or more based on the flour content. This would equate to 35% or more based on the entire dough product in example 6 of Brabbs (80 parts water/ 227.75 total parts with added water). It would have been obvious to modify the dough layer of Brabbs to have increased amount of water of greater than or equal to 45% in order to yield a light, airy crust as taught in Phillips. 
Regarding claims 13, Brabbs teaches that the dough barrier layer comprises 56% flour(100/179.03), 15% fat(Crisco oil), and 17% water(col 7, Step 1). Brabbs does not specifically teach that the dough layer comprises greater than or equal to 30.0wt% or less than or to less than or equal to 40.0wt% hydrophilic powder(flour) or greater than or equal to 45.0wt% to less than or equal to 55.0wt% water. However, Phillips teaches that the hydration level of dough is important to predict the texture of the crumb, with more water in the dough yielding a more open bread crumb. Phillips teaches that the amount of water in the dough can vary depending on the type of food product. Phillips describes a wet, sticky dough used for open breads with an airy crumb that has a water content of 65 to 80 or more based on the flour content. Therefore, it would have been obvious to decrease the amount of flour present and increase the amount of water to the claimed ranges in order to achieve a more open, airy crumb texture as taught in Phillips. 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazier(WO 03/059084) in view of Brabbs(US 4596714) further in view of Nalur(US 2008/0131564). 

Regarding claims 18-20, Glazier teaches that the center comprises pulverized nuts(peanut butter) and a compound coating(paragraph 18). Glazier does not specifically teach that the compound coating comprises a high melting temperature fat such as palm oil or coconut oil. However, Nalur teaches a compound coating with reduced saturated acid comprising palm oil and a liquid oil such as canola oil(abstract). It would have been obvious to use a compound coating with palm oil and a liquid oil such as canola oil as taught in Nalur since this compound coating has reduced levels of saturated fatty acids. 
Glazier teaches that a hydrophilic powder such as cocoa powder can be used in the barrier coating but not in the center. However, since cocoa powder is commonly used in confectionary products it would have been obvious to include cocoa powder for a more chocolate like taste if so desired. It would have been obvious to adjust the amounts of the ingredients and viscosity of the center depending on the taste and texture desired in the product. Confectionary products are well known so the assembling of said product would only require routine skill in the art. 


Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
The applicant argues that Glazier desires a barrier layer in powder form and not as a doughy, extruded composition as now claimed. However, Glazier does not limit the barrier material to only powder and further teaches that the barrier layer can be any material that can inhibit migration of oil and fat(paragraph 14). Furthermore, new reference Brabbs teaches a peanut-butter filled snack that comprises a high fat content filling surrounded by a dough layer comprising flour(hydrophilic powder), water and fluid shortening(source of fat). Brabbs teaches that the dough layer prevents migration of the oil during baking and storage(abstract). Brabbs teaches that the dough layer and filling can be formed by co-extrusion(col 7, line 19-21). It would have been obvious to use the extruded dough layer of Brabbs comprising hydrophilic powder(flour), a source of fat(shortening) and water as the barrier layer in Glazier since the dough layer of Brabbs prevents migration of oil from high fat centers.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791